 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalTechnovation,Inc.andInternationalBrotherhood of Pulp,Sulphite,and Paper MillWorkers, AFL-CIO,Petitioner.Case 26-RC-4003November 17, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 26 of theNational Labor Relations Board on June 7, 1971, anelection by secret ballot was conducted in the above-entitledproceeding on July 15, 1971, under thedirection and supervision of the Regional Director.Upon the conclusion of the election, a tally of ballotswas furnished the parties in accordance with theBoard's Rules and Regulations.The tally of ballots shows that there were approxi-mately 49 eligible voters and that 48 ballots were cast,of which 20 were for, and 28 against, the Petitioner.There were no challenged ballots.On July 20, 1971, the Petitioner filed timelyobjections to conduct affecting the results of theelection. The Regional Director completed an investi-gation of the objections and, on August 24, 1971,issued and served on the parties his Report onObjections. In his report, the Regional Directorrecommended that Petitioner's Objections 2(a), (b),\ (c), and (d) be overruled, that Objection 1 be,sustained, and that the election be set aside and a newelection held. Thereafter, the Employer filed timelyexceptions to the Regional Director's report and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated, itsauthority in connection with this proceeding to athree-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.We find that the following employees, asstipulated by the parties, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees in-cluding truckdrivers and shipping clerk employedat the Employer's Malvern, Arkansas, plant, butexcluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.5.The Board has considered the, entire record inthis proceeding, including the Regional Director'sreport, and the exceptions and brief, and, contrary totheRegionalDirector, overrules the Petitioner'sObjection 1.1Objection 1 alleges that the Employer, throughdistribution of a letter dated July 9, 1971, threatenedthe employees with loss of jobs if the Union won theelection and left the impression that a vote for theUnion was hopeless. The letter, identified as aconfidentialcommunication from Malvern PlantManager Bonner to Plant Manager Reasor in BigSpring, Texas, outlined the plan the Employer wouldfollow to maintain production in the event a unionwas successful in the election and a strike resultedduring the "three to six months period required fornegotiation of contracts." The letter further states inpertinent part:1.The excess capacity of the Big Spring opera-tion which will include foam, egg cartons and meattrays will be transported to Malvern for sale at acost of list price less 10 percent.2.Trained personnel from the Big Spring plantwhich will include two extruder operators, oneportco operator and two brown machine operatorswill be transferred to Malvern on a temporarybasis for a period not to exceed 30 days. This willgive us assistance in training the new employeesthat we would begin hiring immediately.The Regional Director found that, while theEmployer did not directly circulate the letter or causeit to be circulated,, a substantial number of eligiblevoters were apprised of its contents with the Employ-er's apparent acquiescence. The Regional Directorconcluded that the average voter, when apprised ofthe content of the letter, could readily have beenconvinced that his selection of the Union as bargain-ing representative would be a futile gesture thatforeseeably could cost him his job.We have carefully examined the content of the letterand find, in agreement with the Employer, that it doesnot support' the Regional Director's conclusion. Weare unable to agree with the Regional Director thatthe average voter would reasonably infer from thereference in the letter to the "three to six monthsperiod required for negotiation of contracts" that the1As neitherpartyhasexcepted to the RegionalDirector'sthese recommendationspro forma.recommendations that the remaining objections be overruled, we adopt194 NLRB No. 36 INTERNATIONAL TECHNOVATION, INC.Employer intended to engage the Union in protractednegotiations. In our view, this statement appears to bean expression of the Employer's not unreasonablebelief that it takes 3 to 6 months to negotiate a firstcontract with a newly certified union. Rather thanconvey the impression that bargaining would befutile, the letter tacitly recognizes the period of seriousbargaining that would be required, should the Unionbecome certified. Nor do we find anything objection-able in the remainder of the letter. The contingencyplans there outlined were to take effect only "in theevent" the Union, during or after bargaining, chose tostrike,and constituted a factual, unobjectionablerepresentation of the Employer's right under existinglaw to carry on its business in the event of a workstoppage.233Accordingly, as we have overruled the objectionsand as the tally of ballots shows that the Petitioner hasnot received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes has not been cast for International BrotherhoodofPulp,Sulphite,and PaperMillWorkers,AFL-CIO,and that the said labor organization is notthe exclusive representative of the employees in theappropriate unit, within the meaning of Section 9(a)of the National Relations Act, as amended.